GARRETT, Judge,
concurring specially.
Testimony describing the appellant as “lookpng] like he was a drunk or on some drugs or something,” a glazed eyed “wild man,” having “lost his marbles,” with a history of family mental disorder, experiencing visions of and conversations with his mother and the devil, and expert opinion supported appellant’s insanity defense.
The stun gun episode was relevant to support the state’s position of prior ill will, recent fabrication, malingering, and to rebut appellant’s evidence of insanity.